Butler, C. J.
This is a reserved case, and on careful consideration of it we are satisfied that judgment must be rendered for the defendant.
It is conceded that the town had no authority to pass the vote relied on at the time the same was passed, and that there was no ratification of the vote by the town, pursuant to the Act of November 13th, 1863, and that, unless subsequently confirmed by the General Assembly, it remains void. There is no confirming statute that is applicable to the case, unless it be the Act of July 6th, 1864. . We are satisfied that the *30vote was not confirmed by that Act so far as it involved the refunding of commutation money to the plaintiff.
The Act of November 13th, 1863, did authorize a confirmation in all cases where towns' had appropriated money to assist persons drafted, by paying or refunding their commutation, as well as for procuring substitutes or refunding monies paid therefor, or paying a bounty to, and aiding the families of, those who entered the service. Three descriptions of appropriations therefore were contemplated by that Act, viz : for commutation, for procuring or paying for substitutes, and for giving a bounty to, and aiding the families of, those who went into the service. It was the intention of the legislature that every town should act, and confirm or refuse to confirm all such appropriations, and therefore they made it the duty of the selectmen to call meetings for that purpose, under a penalty of $500 to be forfeited by them to the treasury of the state, and to be recovered by the State Attorneys of the several counties. The officers of the defendant town called no meeting, probably for the reason that they considered the votes of the meeting of August-29th a legal rescission of the vote of August 1st. Whether they were right in that construction or not we need not inquire. The town, in fact, held no meeting under the Act of November 13th, 1863, and without subsequent authority and action, or confirmation by the legislature, the vote remained void.
When in July, 1864, the legislature came to consider the propriety of validating appropriations made by towns which had not confirmed their votes, and passed the Act of that date, they obviously did not think it just to validate arbitrarily the action of such towns, so far as they related to appropriations for the payment of commutation money, probably because such payment had in most cases been made by those able to make it. They therefore limited the confirmation to cases where the drafted man had entered the service, or furnished a substitute. So far forth then as the vote of August 1st, if unrescinded, contemplated the payment or refunding of commutation money, it. remains void, for so far forth the Act of July 6th, 1864, has never operated upon it.
*31We have been referred to the Acts of June 29, and July 21st, 1865. The construction of those acts was involved in the decision of Usher v. Colchester, 33 Conn., 567. The court, as then constituted, were of opinion that those Acts did not make such votes so absolutely obligatory upon the towns that without further action by them they could be subjected to an action upon them. The court is now, to some extent, differently constituted, and we have carefully re-examined those Acts, and are still of opinion that they do not reach to- and confirm the vote in question, so that the plaintiff can maintain his action. The Act of June 29th, as passed, had relation to obligations incurred by towns to creditors and agents; ’and that ol July 21st contemnlated further and voluntary action by them. In the revision of 1866 those Acts were embodied in a single section, which admits of no other construction, and we are constrained to advise that judgment be rendered for the defendants.
In this opinion the other judges concurred.